DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 3/18/2021 has been entered. Claims 1-20 remain for examination.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The amendment to claims 1 and 11 filed on 3/18/2021 are considered persuasive. Accordingly, the prior art fails to disclose: 
i. a system of conducting a decentralized talent discovery event via a blockchain network as recited in claim 1, the system comprising: 
a distributed ledger to be distributed across a plurality of nodes in the blockchain network; and 
a node comprising: a local copy of a distributed ledger that is copied across a plurality of nodes in the blockchain network; and 
a processor programmed to: receive votes from voters, wherein each vote corresponds to a respective contestant and requires a value of a token used by the blockchain network to be charged to a respective voter in exchange for the respective voter to place a vote; 
record each of the votes on the distributed ledger; cause each value of the token to be transferred from a wallet of the respective voter and added to a token pool based on the receivedvote, wherein at least a portion of the token pool is awarded to a winner of the decentralized talent discovery event; 

allocate at least a first portion of the token pool to the winning contestant and at least a second portion of the token pool to a subset of the voters that voted for the winning contestant.
ii. a method of conducting a decentralized talent discovery event via a blockchain network as recited in claim 11, the method comprising: 
receiving, by a processor, votes from voters, wherein each vote corresponds to a respective contestant and requires a value of a token used by the blockchain network to be charged to a respective voter in exchange for the respective voter to place a vote; recording, by the processor, each of the votes on a distributed ledger; 
causing, by the processor, each value of the token to be transferred from a wallet of the respective voter and added to a token pool based on the receivedvote, wherein at least a portion of the token pool is awarded to a winner of the decentralized talent discovery event; determining, by the processor, a winning contestant based on the received votes; and 
allocating, by the processor, at least a first portion of the token pool to the winning contestant and at least a second portion of the token pool to a subset of the voters that voted for the winning contestant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396.  The examiner can normally be reached on 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN M LE/Primary Examiner, Art Unit 2887